Filed 8/5/16 P. v. williams CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B265809

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. MA063621)
         v.

BRYCE WILLIAMS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Daviann L. Mitchell, Judge. Affirmed.
         Greg Demirchyan, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      Defendant Bryce Williams was charged by felony complaint with three
counts: second degree robbery (Pen. Code, § 211), bringing contraband into the
jail (§ 4573, subd. (a)), and resisting arrest (§ 148, subd. (a)(1), a misdemeanor).1
On July 30, 2014, before his preliminary hearing, he pled no contest to the robbery
charge. On August 20, 2014, he was sentenced to five years in state prison,
execution of which was suspended. He was placed on probation for three years
subject to various terms and conditions, including that he serve 244 days in county
jail with credit for 244 days. The remaining counts were dismissed.
      On March 20, 2015, defendant’s probation was revoked and a bench warrant
issued for defendant’s arrest. Following defendants’ arrest, on July 16, 2015, the
court held a formal probation violation hearing. At the hearing, evidence was
presented that defendant failed to report to his probation officer, that on May 7,
2015, he had an argument with his girlfriend, Larrneshia McNeal (the mother of
his child), in which he struck her in the face, and that he violated an order requiring
him to have no contact with McNeal. The trial court found defendant in violation
of probation, and sentenced him to the previously suspended term of five years in
state prison.
      Defendant filed a notice of appeal from the judgment. His court appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436,
requesting that we conduct an independent examination of the record. Defendant
filed a supplemental letter brief in which he stated that he was taking responsibility
for his actions, and that he would dedicate himself in the future to being a better
father.

1
       All undesignated section references are to the Penal Code.
       According to the probation report, defendant was one of three people who
punched and kicked victim Abraham G. and took his cell phone. After being transported
to county jail, defendant was found to have marijuana concealed in his sock.
                                            2
      We have conducted an independent review of the record, and conclude that
no arguable issues exist.


                                   DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             WILLHITE, J.




             We concur:




             EPSTEIN, P. J.




             MANELLA, J.




                                         3